CHRISTIAN, Judge.
The offense is selling intoxicating liquor; the punishment, confinement in the penitentiary for one year.
Omitting the formal parts, we quote the indictment as follows: “On or about the 5th day of November, A. D. 1933, and anterior to the presentment of this indictment, one Boh Eox in the County of Johnson and State of Texas, did then and there unlawfully sell to J. B. Malone liquor capable of producing intoxication.”
The indictment is fundamentally defective for the reasons stated in Offield v. State (Tex. Cr.. App.) 75 S.W.(2d) 882.
■ The judgment is reversed and the prosecution ordered dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals, has been examined by the judges of the Court of Criminal Appeals and approved by the court.